 


115 HR 2711 RH: National Memorial to Fallen Educators Act
U.S. House of Representatives
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 398 
115th CONGRESS2d Session 
H. R. 2711 
[Report No. 115–533] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2017 
Mr. Marshall (for himself, Ms. Jenkins of Kansas, Mr. Yoder, Mr. McNerney, Mr. MacArthur, Mr. Nolan, and Ms. Moore) introduced the following bill; which was referred to the Committee on Natural Resources 
 

January 29, 2018
Additional sponsors: Mr. Norcross, Mr. Ben Ray Luján of New Mexico, Mr. Estes of Kansas, Mr. Cleaver, Mr. Murphy of Pennsylvania, Mr. Evans, Mr. Thompson of Pennsylvania, Mr. Peterson, and Mr. Gene Green of Texas 

 
January 29, 2018 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on May 25, 2017 
 
 
 
 
A BILL 
To designate a National Memorial to Fallen Educators at the National Teachers Hall of Fame in Emporia, Kansas. 
 
 
1.Short titleThis Act may be cited as the National Memorial to Fallen Educators Act. 2.Designation (a)In GeneralThe memorial to fallen educators located at the National Teachers Hall of Fame in Emporia, Kansas, is designated as the National Memorial to Fallen Educators. 
(b)Effect of DesignationThe national memorial designated by this section is not a unit of the National Park System and the designation of the National Memorial to Fallen Educators shall not require or permit Federal funds to be expended for any purpose related to that national memorial.   January 29, 2018 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 